                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                         Case No. 5:15-cr-00316-EJD
                                                            Plaintiff,
                                   9                                                         ORDER DENYING “MOTION FOR
                                                  v.                                         DISMISSAL OF CASE AND RELEASE
                                  10
                                                                                             FROM CUSTODY”
                                         CHRISTOPHER SCHUETTE,
                                  11
                                                            Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to a plea agreement filed January 11, 2016, Christopher Schuette (“Defendant”)

                                  14   pled guilty to Distribution of Child Pornography in violation of 18 United States Code §

                                  15   2252(a)(2) and Unlawful Use of a Means of Identification in violation of 18 United States Code §

                                  16   1028(a)(7). Dkt. No. 20. Defendant was sentenced to a term of imprisonment of 90 months.

                                  17           Presently before the court is Defendant’s “Motion For Dismissal of Case and Release From

                                  18   Custody” (“Motion”). See Docket Item No. 4. Defendant requests that the case against him be

                                  19   dismissed because Docket No. 39 (a request for documents) “has been in effect for over 14

                                  20   months” and Defendant has “not been returned to court to challenge the pending counts.” Id.

                                  21   Defendant requests that he be released immediately “on the grounds of numerous critical errors. . .

                                  22   including (but not limited to) illegal time exclusion, failure of the courts to respond in a timely

                                  23   manner, ineffective counsel on the part of Ms. Bosworth, the fact Title 18 United States Code is

                                  24   not ratified.” Id.

                                  25           The Motion is DENIED because pursuant to the plea agreement, Defendant (1) agreed to

                                  26   give up his right to appeal his conviction, the judgment and orders of the court, and any aspect of

                                  27   Case No.: 5:15-cr-316-EJD
                                  28   ORDER DENYING “MOTION FOR DISMISSAL OF CASE AND RELEASE FROM
                                       CUSTODY”
                                                                         1
                                   1   his sentence; (2) agreed not to file any collateral attack on his conviction or sentence, including a

                                   2   petition under 28 U.S.C. § 2255 or 28 U.S.C. § 224; and (3) agreed not to seek relief under 18

                                   3   U.S.C. § 3582. See Dkt. No. 20, ¶¶ 4, 5. Defendant reserved his right to claim ineffective

                                   4   assistance of counsel in connection with negotiation of his plea agreement or entry of his guilty

                                   5   plea. Defendant’s Motion, however, fails to set forth a cognizable claim for ineffective assistance

                                   6   of counsel.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 17, 2019

                                  10                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:15-cr-316-EJD
                                  28   ORDER DENYING “MOTION FOR DISMISSAL OF CASE AND RELEASE FROM
                                       CUSTODY”
                                                                         2
